DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 7/18/2022.
Claims 21-40 are pending.
	Claims 1-20 are cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Y. Han, Reg No. 60,700, on 8/15/2022.

Please replace the claims 28 and 34 with the following version:

28. 	(Currently Amended) A computer-implemented method, comprising:
under the control of one or more processors executing instructions on a computer system, and in response to a presentation of a first image on a display of the computer system:
determining a first object of a plurality of objects represented in the first image;
generating a first label for the first object;
generating a first feature vector representative of the first object;
determining, based at least in part on the first label for the first object, a first plurality of stored feature vectors from a plurality of stored feature vectors, each stored feature vector of the plurality of stored feature vectors corresponding to an image maintained in a data store;
comparing the first feature vector with the first plurality of stored feature vectors to generate a plurality of similarity scores between the first feature vector and 
selecting a result set of feature vectors of the first plurality of stored feature vectors having highest similarity scores from the plurality of similarity scores;
identifying a result set of images corresponding to the feature vectors of the results set of feature vectors; and
presenting at least some images of the result set of images on the display of the computer system.  

34. 	(Currently Amended) A computer-implemented method, comprising:
under a control of one or more processors executing instructions on a computer system:
receiving a text query for items of content maintained in a data store by the computer system;
receiving a visual content as a refinement to the text query;
processing the visual content to detect a plurality of objects represented within the visual content; 
determining a text label for each object of the plurality of objects;
presenting selectors corresponding to the text labels of at least some objects of the plurality of objects, wherein presenting the selectors includes presenting each selector 
receiving a selection of a first selector corresponding to a first text label of a first object of the at least some objects;


determining, based at least in part on the first text label corresponding to the selected first selector, a first plurality of items of content from the items of content;
identifying a set of items of content from the first plurality of items of content according to the text query as refined by the first text label; and
presenting the set of items of content on the display of the computer system.

Reason for Allowance
In view of the amendment, approved terminal disclaimer, updated search and further consideration, claims 21-40 are allowed as the prior art fails to disclose the combination of features in a particular manner as being claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168